Citation Nr: 1325834	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  10-23 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Utah Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 

INTRODUCTION

The Veteran had active service from July 1983 to March 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In February 2011, a Travel Board hearing was held before a Veterans Law Judge at the RO.  A transcript of that proceeding has been associated with the claims folder.  The Board notes that the Veterans Law Judge who conducted this hearing is no longer with the Board.  The appellant was issued a letter in January 2012 informing him that this Veterans Law Judge was no longer employed with the Board and offering him the opportunity to testify before another member of the Board.  The appellant responded in January 2012 that he did not wish to appear at a new hearing.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board finds a remand is in order to afford the Veteran a new examination.  Since the Veteran was last evaluated by VA in an October 2009 examination, the Veteran reported in a February 2011 statement and February 2011 hearing that his symptomatology due to his PTSD have worsened.  VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his major depression disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  Thus, the Board has no discretion and must remand this claim in order to afford the Veteran another VA examination.  

The RO/AMC should also take this opportunity to seek the Veteran's assistance in obtaining any outstanding VA or private records of pertinent treatment and associate them with the claims file.  The most recent VA treatment records are dated in February 2011.  Additionally, the Board notes that a November 2009 VA progress note indicates that the Veteran receives medication and management and counseling from private providers.  However, the only treatment records in the claims file are VA treatment records.   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should seek the Veteran's assistance in obtaining any outstanding records of pertinent VA and private treatment and associating them with the claims folder.  The Veteran's VA treatment records since February 2011 should be associated with the claims folder.

2.  After all the available records have been associated with the record, the RO/AMC should schedule the Veteran for a VA PTSD examination to evaluate the current severity of his disability.  The virtual claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.

The examiner is asked to specifically comment on the degree of severity of the Veteran's service connected PTSD to include any effect on his employment and activities of daily living.  

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims file.

3.  Thereafter, the RO/AMC should readjudicate the issue on appeal with consideration of the additional evidence, including the updated VA and private medical records.  If any benefit sought on appeal is not fully granted, a supplemental statement of the case should be issued.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

